November 29, 1951


     Hon. Gordon K. Shearer      OpfnPon No. V-1358
     Executive Secretary
     Texas State Parks Board     Re: Authorfty of the Texas
     Austin, Texas                   State Parks Board to
                                     transfer King's State
                                     Park to the City of Re-
                                     fugfo,
     Dear Sir:
               You have requested our opfnfon as to
     whether the Board's authorfty to dispose of land
     under Article 6068, V.C.S., extends to the varfous
     parks which were placed under its control by Artfcle
.-   6067a, V.C.S. Speciffcally, you have asked whether
     this authority extends to Kfng's State Park, a deed
     to which has been requested by the Cfty of Refugfo.
                 Article 6067a provfdes fn part as follows:
               "All State parks and all historfcal
          parks now desfgnated as State parks or
          hfstorlcal parks, which specfffcally Sn-
          eludes D D D Kfngss State Park, D a 0 now
          under the control and custody of the
          State Board of Control, s 0 D shall be
          and are hereby placed under the control
          and custody of the State.Parks Board un-
          der the authority conferred'upon such
          l3;B;dby Artfcle 6067 0 * *; Artfcle
                    * Artfcle 6069   . a and other
          Statuies ~~eclffcally setiing'&at and de-
          flnPng the rfghts, powers and duties of
          the State Parks Board."
               Article 6068 authorfzes the Board to so-
     l'lcltdonatfons of park sites and accept tftle there-
     to, and to dispose of title when deemed unsuftable
     for a State park and "where the land has been donated
     by a city, Q n 0 to transfer title to such cfty 0 D Q
     where they wish the site returned to them." ThPS
Hon. Gordon K. Shearer - Page 2 - v-1358


article deals primarily:with the procedure under
which the Board may dispose of park sites no longer
deemed suitable for State park purposes.
          In OUP opinion, the reference in Article
6067a to Article 6068 could only have been for the
purpose of relating the Board's power of disposal
under Article 6068 to the parks covered by Article
606i’a.               *

          It is clear from Acts 47th Leg., R.S.
1941, ch. 428, p0 687, the Act accepting title to
King's State Park, that this park was donated to
the State by the City of Refugio, although, as
shown by the emergency clause, the deed by the City
to the State has been lost. The park site being a
donation by the City to the State, the Parks Board
has authority, under Article 6068, to reconvey it
to the City of Refuglo.
                      SUMMARY
                 The State Parks Board has au-
            thority under Article 6068, V.C.S.,
            to reconvey King's State Park to the
            City of Refugfo, such park having been
            donated by the City to the State and
            the control and custody of the park
            having been transferred to the Parks
            Board by Article 6067a,  V.C.S.
                                   Yours very truly,

APPROVED:                             PRICE DANIEL
                                   Attorney GeneAral
Jesse P, Luton, Jr.
Revfewing Assistant
                                   BY
Charles D. Mathews
First Assistant                                Assistant

HDP:bt




                                                           -.